     Case: 2:20-cv-00076-SRC Doc. #: 7 Filed: 12/16/20 Page: 1 of 2 PageID #: 6




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                       NORTHERN DIVISION

    JOSEPH D. SANDERS,                                       )
                                                             )
                     Plaintiff,                              )
                                                             )
             v.                                              )            No. 2:20-CV-76 SRC
                                                             )
    MOBERLY PRINCE OF PALACE,                                )
    FREE MASONS, et al.,                                     )

                     Defendants,                             )

                                       MEMORANDUM AND ORDER

         This matter is before the Court on plaintiff’s motion to proceed in forma pauperis. Plaintiff,

a prisoner, has filed at least three previous cases that were dismissed as frivolous, malicious, or for

failure to state a claim. 1 Under 28 U.S.C. § 1915(g), therefore, the Court may not grant the motion

unless plaintiff “is under imminent danger of serious physical injury.”

         After carefully reviewing the complaint, the Court finds no allegations that show plaintiff

is in imminent danger of serious physical injury. 2 As a result, the Court will deny the motion and

dismiss this action without prejudice to refiling as a fully-paid complaint.

         Accordingly,




1
  A review of cases filed by plaintiff in the United States District Court for the Eastern District of Arkansas indicates
that plaintiff has “three strikes” under 28 U.S.C. § 1915(g). See Sanders v. Does, No. 4:20-cv-394-LPR (E.D. Ark.
dismissed Aug. 31, 2020); Sanders v. Gordin, No. 4:20-cv-425-LPR (E.D. Ark. dismissed June 4, 2020); Sanders v.
Does, No. 4:20-cv-510-KGB (E.D. Ark. dismissed Sept. 15, 2020); Sanders v. Trump, No. 4:20-cv-1096-SWW (E.D.
Ark. dismissed Oct. 27, 2020).
2
  Plaintiff alleges in his complaint that defendants have threatened to write him up if he continues to send letters to the
Secretary of the Department of Defense. He also refers to another case in this Court that was transferred to the Western
District of Missouri at his request, Sanders v. Missouri Department of Corrections, No. 4:20-cv-1246-AGF (E.D.Mo).
In that case plaintiff asserted that he was the subject of assassination attempts, both inside and outside of prison. This
action is still pending in the Western District of Missouri. See Sanders v. Missouri Department of Corrections, No.
2:20-cv-4322-SRB (W.D.Mo.).
   Case: 2:20-cv-00076-SRC Doc. #: 7 Filed: 12/16/20 Page: 2 of 2 PageID #: 7




       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

[Doc. #2] is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice pursuant

to 28 U.S.C. § 1915(g).

       Dated this 16th day of December, 2020.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                2
